09/01/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                           Assigned on Briefs July 27, 2022

              STATE OF TENNESSEE v. BILLY WAYNE LOCKE

               Appeal from the Criminal Court for McMinn County
             Nos. 2020-CR-175, 2020-CR-216 Andrew Freiberg, Judge


                             No. E2021-00482-CCA-R3-CD


The Defendant, Billy Wayne Locke, was convicted in two McMinn County Criminal Court
bench trials of two counts of evading arrest while operating a motor vehicle, a Class E
felony; driving while his license was revoked, a Class B misdemeanor; and reckless
endangerment, a Class A misdemeanor. T.C.A. §§ 39-16-603(b) (2018) (subsequently
amended) (evading arrest); 55-50-504 (2020) (driving while license revoked), 39-13-103
(2018) (subsequently amended) (reckless endangerment). The Defendant, a career
offender, is serving an effective twelve-year sentence, consisting of six years in the
Department of Correction and six years on probation. On appeal, the Defendant contends
that the evidence is insufficient to support his evading arrest convictions. Because the
Defendant waived his right to an appeal of his convictions, we dismiss the appeal.

               Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

ROBERT H. MONTGOMERY, JR., J., delivered the opinion of the court, in which TIMOTHY
L. EASTER, and J. ROSS DYER, JJ., joined.

Wesley D. Stone (on appeal), Knoxville, Tennessee; and Todd Gee (at trial), Cleveland,
Tennessee, for the Appellant, Billy Wayne Locke.

Herbert H. Slatery III, Attorney General and Reporter; Garrett D. Ward, Assistant Attorney
General; Stephen Crump, District Attorney General; Matt Dunn, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                        OPINION

        The Defendant was charged in two indictments with driving-related offenses
alleged to have occurred on April 12, 2020, and May 24, 2020. In both cases, he waived
his right to a jury trial and agreed to a bench trial. The trials were held on the same date,
and after the trial judge announced the verdicts, the judge encouraged the parties to reach
an agreement as to sentencing. Following a recess, trial counsel announced that the
Defendant had agreed to accept a sentence of “six years [in the Department of Correction]
at 60% as required by his career offender status, followed by six years on paper.”

       The trial court questioned the Defendant about his understanding of the sentencing
agreement, and the Defendant acknowledged his acceptance and understanding of it. The
court advised the Defendant of his rights to a presentence investigation and a sentencing
hearing, and the Defendant verbalized his understanding of these rights and his agreement
to waive them in favor of the agreed-upon sentence. The following then transpired:

      THE COURT:            All right. And do you also understand that even though
      you waived your constitutional right to have a jury trial, you still claimed not
      guilty status and had a bench trial and you did preserve issues yourself and
      through your lawyer, and you understand that you’re waiving any and all
      residual appeal issue; that by accepting this agreement as to sentence, the
      matter will be resolving with finality here today? There won’t be any factual
      or legal issue subject to Court of Appeals review; there’ll be no appeal. Do
      you understand that?

      DEFENDANT LOCKE:             Yes, sir.

      THE COURT:             All right. I’m [going to] find that you’re knowingly,
      freely, and voluntarily waiving any final appeal issue and sentencing issue.
      You need to stick around for just a few more moments. Waivers of appeal
      written I’m going to present to you [sic], and then he’ll be free to go back
      and I’ll just sign the judgments.

       The record contains a waiver of appeal document for each of the Defendant’s two
cases. The waivers are signed by the Defendant and the trial judge. The waivers are dated
April 6, 2021, the date of the trials and sentencing. They state the docket numbers and
conviction offenses for the respective cases and contain the following language:

               Comes the defendant in person and with counsel and states to the court
      that . . . he/she does not desire to appeal his/her case to the Criminal Appeals
      Court of Tennessee. He/She states that this decision has been made by
      him/her voluntarily after a full and complete discussion of the same with
      his/her attorney.

              The defendant states that he/she fully understand [sic] his/her right to
      appeal his/her case and that he/she, nevertheless, desires not to appeal.
      His/Her attorney agrees that defendant has no basis for appeal as there are no
      errors in the record.

                                               -2-
       After the judgments were filed, the Defendant filed a pro se notice of appeal in
which he alleged that he had received the ineffective assistance of trial counsel. When no
transcript was filed with this court, we entered an order directing counsel to respond
regarding the status of the appeal. Counsel filed a response, which included an affidavit in
which he stated that he had believed the cases were concluded with the Defendant’s
sentencing to the agreed-upon sentences and agreement to the waivers of an appeal. Based
upon the Defendant’s assertion of an ineffective assistance of counsel claim, counsel
sought to withdraw from appellate representation. We granted counsel’s motion to
withdraw and appointed appellate counsel, who later indicated that the Defendant wished
to pursue the appeal of the convictions but would not pursue his ineffective assistance of
counsel claim in the present appeal.

        In his brief, the Defendant raises claims regarding the sufficiency of the evidence to
support his evading arrest convictions. The State responds that the Defendant waived his
right to appeal the convictions in exchange for the sentencing agreement and that, in any
event, the evidence is sufficient to support the convictions. In a reply brief, the Defendant
argues that the State failed to show that the Defendant knowingly and voluntarily waived
his right to appeal the convictions. We conclude that the Defendant waived his right to
appeal the convictions.

       A defendant in Tennessee has the right to a first-tier appeal of a criminal conviction.
T.R.A.P. 3(b). The right to an appeal is not constitutional, but if an appeal is undertaken
pursuant to statute, “the proceedings must comport with constitutional standards.” State v.
Gillespie, 898 S.W.2d 738, 741 (Tenn. Crim. App. 1994). However, an appeal is not
required. Collins v. State, 670 S.W.2d 219, 221 (Tenn. 1984). A defendant may choose to
waive his right to an appeal. Serrano v. State, 133 S.W.3d 699, 704 (Tenn. 2004).

       Tennessee Rule of Criminal Procedure 37(d)(2) provides:

       (2) Waiving Appeal. If an indigent or nonindigent defendant who has the
       right to appeal a conviction chooses to waive the appeal, counsel for the
       defendant shall file with the clerk, during the time within which the notice of
       appeal could have been filed, a written waiver of appeal, which must:

              (A) clearly reflect that the defendant is aware of the right to appeal
                  and voluntarily waives it; and

              (B) be signed by the defendant and the defendant’s counsel of record.

      In the present case, the Defendant signed written waivers of appeal which
acknowledged the right to an appeal and indicated he was voluntarily waiving the right

                                             -3-
with respect to both cases. Although the documents were not signed by trial counsel, they
were signed by the trial judge, and the sentencing agreement and waiver of the right to
appeal were discussed and granted in open court in counsel’s presence. The Defendant
verbally acknowledged his knowing and voluntary acceptance of the agreement and waiver
of appeal in open court. Nothing in the record suggests otherwise. Because the Defendant
waived his right to an appeal of his convictions, his appeal must be dismissed.

       In reaching this conclusion we have considered the Defendant’s attempts to
distinguish Serrano and Collins on the basis that both are post-conviction cases. His factual
distinction is unavailing. Both Serrano and Collins accurately state the law regarding the
opportunity for a defendant to waive an appeal of his convictions. See Serrano, 133 S.W.3d
at 601; Collins, 670 S.W.2d at 221.

       In consideration of the foregoing and the record as a whole, the appeal is dismissed.



                                             _____________________________________
                                              ROBERT H. MONTGOMERY, JR., JUDGE




                                            -4-